DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 5, and 9 in the Request for Continued Examination filed on 02/19/2021.  Claims 4, 8, and 12 are cancelled.  Claim 14 is newly added.
Claims 1-3, 5-7, 9-11, and 13-14 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-11, 13-14 filed on 02/19/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the collaboration apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12, and 13Fu et al. (US 10,555,393 B1), hereinafter Fu in view of Chang et al. (US 2013/0023738 A1), hereinafter Chang, and further in view of Suzuki et al. (US 2008/0018737 A1), hereinafter Suzuki. 
Regarding claim 1, Fu discloses 
A collaboration device (cloud service 210, FIG. 3) configured to be communicably connected with a device (smart security lights 100a-100n, FIG. 3) that includes a camera (lens 116, FIG. 1), a sensor (IR sensor lens 120, FIG. 1/camera sensor 150, FIG. 2), and a processor (processor 152, FIG. 2) configured to recognize a human face from an image captured by the camera (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors), the collaboration device, comprising:
	a memory (storage 320a-320n, FIG. 5); and
	at least one processor (graphic processing units (GPUs) 324a-324n, FIG. 5) coupled to the memory and configured to:
	when the device detects a person by recognizing a face (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors), generate first text data based on sensing data acquired by sensing the detected person (Col. 10, lines 33-35: the cloud service generates a signal), contribute the first text data to a specified group in an Social Networking Service based on the recognized face (Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system; Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device).

Fu does not explicitly disclose 
sensing a body temperature of the detected person;
output information based on the body temperature to the detected person.

However, Chang discloses 
sensing a body temperature of the detected person (page 1, [0015]: detecting a body temperature of the user; [0016]: receives the body temperature);
output information based on the body temperature to the detected person (page 1, [0016]: display the body temperature of the user and the pulse rate of the user; page 2, [0031]: when the body temperature of the user is not in range of the abnormal temperature range, the touch display displays a congratulatory words; when the body temperature of the user is in range of the abnormal temperature range, the warning message is displayed).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Chang to Fu because Fu discloses detect a user to the building and send a message to user devices (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device) and Chang further suggests receive a user‘s temperature and display the body temperature to the user (page 1, [0016]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chang in the Fu system in order to present the most relevant information.

Fu and Chang do not explicitly disclose 
	contribute the captured image.

However, Suzuki discloses 
	contribute the first text data and the captured image (page 1, [0006]: surveillance cameras transmit image data to the control device, generate temperature information related to the image data and transmit the metadata to the control device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Suzuki to Fu and Chang because Fu and Chang disclose detect a user to the building and send a message to user devices (Fu: Col. 10, lines 33-39) and Suzuki further suggests transmit image data and temperature information related to the image data (page 1, [0006]).
One of ordinary skill in the art would be motivate to utilize the teachings of Suzuki in the Fu and Chang system in order to provide additional information to device.

Regarding claim 2, Fu, Chang, and Suzuki disclose the collaboration device described in claim 1.  Fu further discloses 
the device is configured to:
	hold face authentication management data in which of a registered face of the person is associated with the identification information of the person (Col. 15, lines 39-43: the cloud service is configured to compare the detected face with a list of faces, features of a face and/or feature maps (e.g., stored in the database) to try to identify the face as a particular (e.g. known) person); and
	identify the identification information of the person by collating a face captured by the camera with the registered face (Col. 15, lines 39-43: the cloud service is configured to compare the detected face with a list of faces, features of a face and/or feature maps (e.g., stored in the database) to try to identify the face as a particular (e.g. known) person; Col. 16, lines 28-32: the person is detected, the face is matched to a blacklist (e.g., a list of known criminals); a list of known criminals corresponds to registered face).  
	the collaboration device is configured to identify the group associated with the identified identification information as a group which first text data is to be contributed to (Col. 16, lines 39-42: the child is identified using the smart camera of the home at the front door, the face of the child is recognized and a notification is sent to the user device of the parent).

Regarding claims 5-6, the limitations of claims 5-6 are rejected in the analysis of claims 1-2 respectively, and these claims are rejected on that basis.

Regarding claims 9-10, the limitations of claims 9-10 are rejected in the analysis of claims 1-2 respectively, and these claims are rejected on that basis.

Regarding claim 13, Fu, Chang, and Suzuki disclose the collaboration device described in claim 1.  Fu, Chang, and Suzuki further disclose 
the at least one processor is further configured to contribute the first text data to the specified group when the body temperature is an abnormal temperature (the abnormal temperature range) (Chang: page 1, [0016] & page 2, [0031]: when the body temperature of the user is in range of the abnormal temperature range, generates corresponding the warning messages according to the health situation of the user; & Fu: Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system; Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 14, Fu, Chang, and Suzuki disclose the collaboration device described in claim 1.  Fu, Chang, and Suzuki further disclose 
when a person is not detected by recognizing a face, generate a second text data based on sensed data obtained by sensing a room temperature (Suzuki: page 1, [0006]: generate metadata related to the image data, metadata includes temperature information); and
contribute the second text data to the specified group and output information based on the sensed room temperature (Suzuki: page 1, [0006]: transmit the metadata to the control device; output alarm when condition is satisfied).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Chang and Suzuki, and further in view of Fischer et al. (US 2013/0078600 A1), hereinafter Fischer.
Regarding claim 3, Fu, Chang, and Suzuki disclose the collaboration device described in claim 1.  Fu further discloses
the device is configured to have a conversation with the detected person (Col. 15, lines 66-Col. 16, lines 2: the external stimulus STIM automatically engages suspected burglars (e.g. provide a message such as “Hello, this is home security.  Please disarm the system within 30 seconds or we will call the police.”).

Fu, Chang, and Suzuki do not explicitly disclose
the collaboration device is configured to contribute contents of the conversation to the specified group.


the collaboration device is configured to contribute contents of the conversation to the specified group (page 7, [0078]: a clinician, pediatrician, teacher or other supervisory user can simultaneously observe one or more child-robot interactions through a network; with the recorded video and data from robot, a clinician user can review a child’s status by selectively observing on interface the video clip of interest based on a status score; robots act independently reporting information back through network in real-time, or locally store information that can be transferred through the network).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Fischer to Fu, Chang, and Suzuki because Fu,  Chang, and Suzuki disclose to detect a user to the building and send a message to user devices (Fu: Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device) and Fischer further suggests to transmit child-robot interaction to a user device (page 7, [0078]).
One of ordinary skill in the art would be motivated to utilize the teachings of Fischer in the Fu, Chang and Suzuki system in order to better monitor the user.

Regarding claims 7 and 11, the limitations of claims 7 and 11 are rejected in the analysis of claim 3 above and these claims are rejected on that basis.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scalisi (US 2015/0077567 A1).  Determine identity of a visitor and transmit a message to a remote computing device.
Rostami (US 2016/0155317 A1).  Communicate live or recorded images/audio from cameras to user device when motion or sound is detected by camera.
Park et al. (US 2014/0288950 A1).  Measure body temperature of a child periodically and transmit to a client device of a parent ([0063]).
Shimada et al. (US 2006/0094938 A1).  Detect temperature of user ([0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Kaylee Huang
03/03/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447